Citation Nr: 0800054	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  06-12 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for pes planus.

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for calluses.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. E. Costas, Counsel 


INTRODUCTION

The veteran served on active duty from June 1952 to June 1955 
and February 1956 to May 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In November 2007, the veteran presented testimony before the 
Board during a hearing at the RO.


FINDINGS OF FACT

1.  In June 1960, the RO denied entitlement to service 
connection for pes planus.  The veteran was notified of that 
decision and perfected an appeal.  In November 1960, the 
Board held that service connection was not warranted for pes 
planus.

2.  By means of rating decisions dated in May 2000 and 
September 2000, the RO denied entitlement to service 
connection for calluses.  The veteran was notified of those 
decisions and submitted a timely notice of disagreement; 
however, he did not perfect his appeal.  

3.  Evidence received since the November 1960 Board decision 
and the May 2000 and September 2000 rating decisions is new 
and relates to unestablished facts necessary to substantiate 
the claims.

4.   The veteran currently has pes planus and calluses as a 
result of his period of service.


CONCLUSIONS OF LAW

1.  Evidence received since the November 1960 Board decision 
and the May 2000 and September 2000 rating decisions is new 
and material and the claims of entitlement to service 
connection for pes planus and calluses are reopened.  
38 U.S.C.A. §§ 1110, 1131, 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

2.  Pes planus and calluses were incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the veteran in proceeding with this appeal given the 
favorable nature of the Board's decision.  Any deficiency in 
notice regarding downstream elements can be remedied by the 
RO following the grant of those issues in this decision).  

Analysis

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).

For claims such as this one, filed on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2007).

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

In a June 1960 rating decision and a subsequent November 1960 
Board decision, service connection for pes planus was denied 
on the basis that there was no evidence of permanent 
aggravation of a pre-existing disorder.  At that time, the 
relevant medical evidence of record included the veteran's 
service medical records and a VA examination report dated in 
May 1960.  

Service medical records reveal that upon enlistment in June 
1952, clinical evaluation of the feet was within normal 
limits.  Shortly after his induction into service, in 
November 1952, pes planus was documented, as well as, a 
history of a laceration to the veteran's left sole, four 
years prior.  The veteran was prescribed arch supports.  X-
rays taken of the left foot in April 1953 revealed a small 
area of increased density over the plantar surface under 
proximal fifth metatarsal.  The examiner indicated that it 
appeared to be soft tissue in nature; however, it might be a 
foreign body.  In March 1953, the veteran presented with 
complaints of pain in the fifth toe, left foot, possibly from 
a laceration.  The veteran was diagnosed as having a bruised 
Achilles tendon and pes planus was noted.  The possibility of 
a foreign body in the left foot was also indicated.  In May 
1953, he presented with complaints of pain in the left sole.  
X-rays demonstrated were suggestive of foreign bodies in the 
plantar soft tissue, in the region of the proximal portion of 
the fifth metatarsal.  The veteran was referred for an 
orthopedic evaluation, wherein an examiner opined that the 
pain was not attributable to foreign bodies.  The examiner 
indicated that the veteran had a sole sensitivity for other 
reasons, and that removal of the very small foreign bodies 
would not improve the veteran's complaints of pain.  In June 
1953, the examiner indicated that he could find no 
explanation for the veteran's complaints.  Upon discharge, in 
June 1955, the veteran indicated a history of foot trouble.  
Clinical evaluation revealed pes planus.  Upon re-enlistment, 
in February 1956, pes planus was again noticed.  In September 
1957, the veteran presented with complaints of pain in both 
feet and he received treatment for calluses.  

In May 1960, the veteran was afforded a VA examination.  He 
presented with complaints of being unable to stand for eight 
hours and of painful calluses.  X-rays revealed bilateral pes 
planus.  The bony architecture appeared normal and joint 
spaces were well maintained.  There was lateral deviation of 
distal phalanges of the right and left great toes, most 
marked in the left toe, and a very slight lateral deviation 
of the proximal phalanges of the great toes, consistent with 
a slight hallux valgus deformity.  Physical examination 
revealed no toe deformities.  The calluses were beneath the 
distal ends of the fifth metacarpals on the side of the heel.  

By means of a June 1960 rating decision, the RO held that 
service connection was not warranted for pes planus.  The RO 
held that there was no evidence of aggravation of the 
veteran's foot disorder.  The veteran duly appealed.

On his VA Form 9, dated in August 1960, the veteran indicated 
that during the Fall of 1952, while stationed in Korea, he 
was exposed to extreme weather conditions that resulted in 
his current foot disorder.  He indicated that he had 
developed huge, painful calluses.  The matter was forwarded 
to the Board.  In November 1960, the Board held that service 
connection was not warranted for pes planus.  The Board 
reasoned that the defect of pes planus and calluses with 
tenderness surrounding the pre-service laceration of the 
plantar surface of the left foot was noted within five months 
of entry into service.  The Board held that this was clear 
and convincing evidence that the veteran's foot disorder 
existed prior to his entry into service.  The Board concluded 
that the veteran's foot disorder was not aggravated by 
service because there was no evidence of an increase in 
severity during service.  The November 1960 Board decision is 
final and not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2007).

In January 2000, the veteran submitted a claim of entitlement 
to service connection for calluses.  In support of his claim, 
the veteran submitted a January 2000 statement from A.W., 
indicating that in his professional opinion the veteran's 
painful calluses were likely due to a continuation and 
development of the problem he developed while in service from 
1952 to 1957.  VA treatment records from July 1999 to April 
2000 demonstrated complaints of and treatment for bilateral 
foot pain and calluses.  In May 2000, the RO held that 
service connection for calluses of the feet was not 
warranted.  The RO held that A.W.'s statement was unclear as 
to what problems the veteran had developed while in service 
and that there was no evidence of a nexus between the 
veteran's current calluses and his period of service.  The 
veteran initiated an appeal.

In July 2000, private treatment provider J.R. indicated that 
the veteran was receiving treatment for his foot calluses and 
that his medical history revealed multiple treatments for 
foot calluses dating back to his period of service.  J.R. 
opined that it was likely that the veteran's current foot 
problems were a continuation of the calluses he experienced 
during active service.  In September 2000, J.R. further 
indicated that the veteran's calluses were likely aggravated 
by the marching the veteran had reported doing in service.  
In support of his claim, the veteran also submitted 
duplicates of his service medical records.  

In September 2000, the veteran argued that his condition did 
not exist prior to his entry into service and that even if a 
cut he received prior to his entry into service resulted in 
pes planus, his pes planus was aggravated by strenuous 
exercise and physical activity and having to wear combat 
boots.  In November 2000, the RO revisited the matter and 
upheld the prior denial of entitlement to service connection 
for calluses.  The RO acknowledged J.R.'s September 2000 
statement indicating aggravation of pre-existing disorder; 
however, the RO noted that J.R. did not opine that the 
veteran's foot disorder was permanently worsened during 
service nor did he provide any objective evidence of 
aggravation.  A statement of the case was issued in January 
2001.  The veteran did not perfect his appeal.  Accordingly, 
the May 2000 and September 2000 rating decisions are final 
and not subject to revision on the same factual basis.  

In May 2004, the veteran filed an application to reopen his 
claims of service connection for pes planus and calluses.  As 
noted, a final prior decision may be reopened and the 
disposition reviewed if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
In November 2004, the RO held that new and material evidence 
had not been presented to reopen the claims of entitlement to 
service connection pes planus and calluses.  The additional 
evidence associated with the record includes VA treatment 
records, a February 2005 statement from a private treatment 
provider, and a November 2007 hearing transcript.

The veteran has testified that aside from a laceration to his 
left foot, he did not experience any difficulties with his 
feet prior to his entry into service.  VA treatment records, 
dated in March 2003, indicated a diagnosis of diabetes 
mellitus and severe peripheral vascular disease with painful 
calluses.  

In support of his claims, the veteran submitted a February 
2005 statement from private treatment provider M.P., which 
indicated that the veteran had presented for treatment in 
January 2005 with complaints of pain in his feet and ankles.  
The pain in his feet was in the fifth metatarsal heads.  The 
veteran had reported that the pain began in military service, 
about fifty years ago.  The examiner indicated that unless 
calluses are treated regularly, ankle joints will become 
painful.  

Thus, because the veteran's claim was originally denied as 
there was no evidence of aggravation in service, the Board 
finds that the veteran's testimony indicating that he had not 
suffered from any foot difficulties prior to his entry into 
service and the newly obtained medical evidence of current 
treatment for pes planus and calluses are both new and 
material because it was not previously before agency 
decision-makers and it relates to an unestablished fact 
necessary to substantiate the claim.  As such, the claims are 
reopened.

Turning to the merits of the veteran's claims of service 
connection for pes planus and calluses, the Board notes that 
clinical evaluation of the veteran's feet, upon entry into 
service, in June 1952, was within normal limits.  Since pes 
planus and calluses were not noted on the examination when he 
was accepted into service, the presumption of soundness 
applies.

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111.

In order to rebut the presumption of sound condition under 38 
U.S.C. § 1111, the government must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service, and that the disease or injury was not 
aggravated by service.  Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).

To satisfy the second requirement for rebutting the 
presumption of soundness, the government must show, by clear 
and unmistakable evidence, either that (1) there was no 
increase in disability during service, or (2) any increase in 
disability was "due to the natural progression" of the 
condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 
2006).

Although a pre-exiting laceration injury to the left foot was 
noted in November 1952, there is no indication that the pre-
service left foot laceration resulted in bilateral pes planus 
and calluses prior to the veteran's entry into service.  
Additionally, pes planus was not identified until five months 
after the veteran's entry into service and the veteran did 
not receive treatment for calluses until September 1957.  The 
evidence is not, therefore, clear and unmistakable that the 
veteran's pes planus and calluses pre-existed service and 
were not aggravated.

Because the presumption of soundness is not rebutted, the 
claim is treated as a simple claim for service connection.  
Wagner v. Principi, at 1096.

Turning to the merits of the veteran's claim of service 
connection for pes planus and calluses, the Board notes that 
the service medical records confirm in-service complaints and 
treatment for pes planus and calluses.  Shortly after the 
veteran's discharge from service, a May 1960 VA examination 
report, documented the presence of pes planus and calluses on 
the veteran's feet.  Additionally, the veteran has submitted 
various statements form private treatment providers 
indicating that his current pes planus and calluses were 
incurred in and aggravated by his period of service.  Post-
service medical records fail to demonstrate any other injury 
to the neck.  The Board notes that the record contains no 
contradictory medical opinion regarding the etiology of the 
veteran's pes planus and calluses. 

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given 
the evidence set forth above, such a conclusion cannot be 
made in this case.  Thus, the Board finds that the evidence 
of record is sufficient to award service connection for pes 
planus and calluses.




ORDER

New and material evidence having been submitted, the claims 
of entitlement to service connection for pes planus and 
calluses are reopened, and service connection for pes planus 
and calluses is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


